Notice of Allowance
This communication is in response to the amendment file 02/18/2021. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1-2, 5-20, and 22-26 are allowed.  Claims 3-4 and 21 have been canceled.

Response to Arguments
Applicant’s arguments, with respect to the Objection of claim 19 have been fully considered and are persuasive.  The amendment overcome the Objection.  Therefore, the Objection has been withdrawn. 
Applicant’s arguments, with respect to claims 21-22, rejected under 35 U.S.C. §112, have been fully considered and are persuasive.   The rejection of claims 21-22 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Daniel Schneider (Reg. No. 68276) on 4/7/2021.

The application has been amended as follows:
 (Currently Amended)	A method, comprising: 
determining, by one or more processors associated with a terminal, a special request frame, wherein:
the special request frame comprises a first extensible field;
the first extensible field comprises remote service request information; 
the remote service request information comprises: 

information that is indicative of a specific query with respect to the remote service to be obtained from the server; 
the special request frame corresponds to a frame for terminal-access point mutual discovery according to a communication protocol for communication between the terminal and an access point; 
the determining the special request frame comprises adding the remote service request information to the first extensible field of the special request frame in response to determining that the terminal is unable to establish a communication connection with the server due to one or more resource constraints; and
the one or more resource constraints comprise one or more of:
an inability to connect with a trusted network to establish the communication connection with the server via the trusted network;
an inability to establish a network connection because of insufficient power; and
not having a module supporting a launch of the remote service;
communicating, via a communication interface associated with the terminal, the special request frame to the access point; and
obtaining, by the one or more processors associated with the terminal, information pertaining to the remote service provided by the server, wherein:
the information pertaining to the remote service is obtained by the terminal via the access point;
the obtaining information pertaining to the remote service is based at least in part on a determination of the server from which to obtain the remote service;
the access point determines the server from which to obtain the remote service, wherein the server is determined based at least in part on the information that is indicative of the server, the information being comprised in the remote service request information;
the information pertaining to the remote service is responsive to the specific query comprised in the remote service request information, wherein the information pertaining to the remote service is determined based at least in part on the remote service request comprising the specific query with respect to the remote service, and the remote service request is sent by the access point to the server;

the special response frame is communicated by the access point; and
the special response frame is a frame for the terminal-access point mutual discovery according to the communication protocol for communication between the terminal and the access point.

(Previously Presented)	The method of claim 1, further comprising:
receiving the special response frame from the access point,
wherein the obtaining the remote service comprises obtaining remote service response information from the second extensible field of the special response frame.

(Cancelled)	
(Cancelled)	

(Currently Amended)	The method of claim 1, wherein: 

the adding the remote service request information to the first extensible field of the special request frame comprises:
encoding a remote service request to obtain remote server request information; and
adding the remote service request information to the first extensible field of the special request frame.

(Previously Presented)	The method of claim 1, further comprising:
receiving the special response frame from the access point, the special response frame comprising the second extensible field, and the second extensible field comprises remote service response information; and
decoding the remote service response information to obtain a remote service response.


the remote service request information comprises a requested remote service type and a requested remote service content;
the requested remote service type and the requested remote service content are included in respective extensible fields of different special request frames;
the obtaining the remote service comprises receiving the 
the remote service response information comprising an indication of a status of the remote service type and the remote service; and
the indication of the status of the remote service type and the remote service are obtained from 

(Previously Presented)	The method of claim 7, wherein: 
the requested remote service type is included in an extensible field of a WiFi protocol probe frame and the requested remote service content is included in an extensible field of a WiFi protocol authentication frame; and
the indication of the status of the remote service type is included in an extensible field of a WiFi protocol probe response frame, and the remote service is included in an extensible field of a WiFi protocol authentication response frame.

(Original)	The method claim 1, wherein:
the remote service request information comprises a requested remote service type and a requested remote service content;
the requested remote service type and the requested remote service content are comprised in different extensible fields in a same special request frame;
the obtaining the remote service comprises receiving the 
the remote service response information comprising an indication of a status of the remote service type and the remote service; and
the indication of the status of the remote service type and the remote service are obtained from different extensible fields of a same special response frame. 

(Original)	The method of claim 1, wherein:
the remote service request information comprises a requested remote service type and a requested remote service content;
the requested remote service type and the requested remote service content being comprised in a same extensible field in a same special request frame;
the obtaining the remote service comprises receiving the 
the remote service response information comprising an indication of a status of the remote service type and the remote service; and
the indication of the status of the remote service type and the remote service being comprised in a same extensible field of a same special response frame.

(Original)	The method of claim 1, wherein the terminal is a vehicle-mounted terminal, and the remote service is a remote navigation service.

(Original)	The method of claim 1, wherein the terminal is a home alarm installation, and the remote service is a remote alarm service.

(Currently Amended)	A method, comprising:
obtaining, by one or more processors associated with an access point, a special request frame from a terminal, wherein:
the special request frame comprising a first extensible field;
the first extensible field comprising remote service request information; 
the remote service request information comprises: 
information that is indicative of a server to which a remote service request for a remote service is to be sent; and
information that is indicative of a specific query with respect to the remote service to be obtained from the server; 

the remote service request information is added to the first extensible field of the special request frame in response to a determination that the terminal is unable to establish a communication connection with the server due to one or more resource constraints; and
the one or more resource constraints comprise one or more of:
an inability to connect with a trusted network to establish the communication connection with the server via the trusted network;
an inability to establish a network connection because of insufficient power; and
not having a module supporting a launch of the remote service;
in response to obtaining the special request frame, obtaining, by the one or more processors, the remote service request information from the first extensible field of the special request frame; 
sending, by the one or more processors, the remote service request to the 
the access point determines the server to which the remote service request is to be sent;
the server is determined based at least in part on the information that is indicative of the server, the information being comprised in the remote service request information; and
the remote service request comprises the specific query with respect to the remote service; and
providing, by the one or more processors, information pertaining to the remote service to the terminal, wherein:
the information pertaining to the remote service is responsive to the specific query comprised in the remote service request information, wherein the information pertaining to the remote service is determined based at least in part on the remote service request comprising the specific query with respect to the remote service;
at least part of the information pertaining to the remote service is provided in a second extensible field of a special response frame;
the special response frame is communicated by the access point; and
the special response frame is a frame for the terminal-access point mutual discovery according to the communication protocol for communication between the terminal and the access point.

(Previously Presented)	The method of claim 13, further comprising:
obtaining remote service response information from the server;
determining the special response frame, the special response frame comprising the remote service response information in the second extensible field of the special response frame; and
sending the special response frame to the terminal.

(Original)	The method of claim 14, wherein:
the remote service request information comprises a requested remote service type and requested remote service content;
the requested remote service type and the requested remote service content are comprised in respective extensible fields of different special request frames;
the remote service response information comprising an indication of a status of the remote service type and the remote service; and
the indication of the status of the remote service type and the remote service are comprised in respective extensible fields of different special response frames.

(Original)	The method of claim 15, further comprising: 
obtaining the remote service type from an extensible field of a WiFi protocol probe frame; 
obtaining the remote service content from an extensible field of a WiFi protocol authentication frame;
adding the indication of the status of the remote service type to an extensible field of a WiFi protocol probe response frame; and 
adding the remote service to an extensible field of a WiFi protocol authentication response frame.

(Original)	The method of claim 14, wherein:
the remote service request information comprises a requested remote service type and requested remote service content;
the requested remote service type and the requested remote service content are comprised in different extensible fields in a same special request frame;

the indication of the status of the remote service type and the remote service are comprised in different extensible fields of a same special response frame.

(Original)	The method of claim 14, wherein:
the remote service request information comprises a requested remote service type and requested remote service content;
the requested remote service type and the requested remote service content being comprised in a same extensible field in a same special request frame;
the remote service response information comprising an indication of a status of the remote service type and the remote service; and
 the indication of the status of the remote service type and the remote service being comprised in a same extensible field of a same special response frame.

(Currently Amended)	A terminal, comprising:
one or more processors configured to:
determine a special request frame, wherein:
the special request frame comprises a first extensible field;
the first extensible field comprises remote service request information; 
the remote service request information comprises: 
information that is indicative of a server to which a remote service request for a remote service is to be sent; and
information that is indicative of a specific query with respect to the remote service to be obtained from the server; 
the special request frame corresponds to a frame for terminal-access point mutual discovery according to a communication protocol for communication between the terminal and an access point;
the determining the special request frame comprises adding the remote service request information to the first extensible field of the special request frame in response to determining that the terminal is unable to establish a communication connection with the server due to one or more resource constraints; and
the one or more resource constraints comprise one or more of:
an inability to connect with a trusted network to establish the communication connection with the server via the trusted network;
an inability to establish a network connection because of insufficient power; and
not having a module supporting a launch of the remote service;
communicate, via a communication interface, the special request frame to the access point; and
obtain the remote service provided by a server, wherein:
the remote service is obtained by the terminal via the access point;
to obtain information pertaining to the remote service is based at least in part on a determination of the server from which to obtain the remote service;
the access point determines the server from which to obtain the remote service, wherein the server is determined based at least in part on the information that is indicative of the server, the information being comprised in the remote service request information;
the information pertaining to the remote service is responsive to the specific query comprised in the remote service request information, wherein the information pertaining to the remote service is determined based at least in part on the remote service request comprising the specific query with respect to the remote service, and the remote service request is sent by the access point to the server;
at least part of the remote service is obtained from a second extensible field of a special response frame;
the special response frame is communicated by the access point; and 
the special response frame is a frame for the terminal-access point mutual discovery according to the communication protocol for communication between the terminal and the access point; and
one or more memories coupled to the one or more processors, configured to provide the one or more processors with instructions.


determining, by one or more processors associated with a terminal, a special request frame, wherein:
the special request frame comprises a first extensible field;
the first extensible field comprises remote service request information; 
the remote service request information comprises: 
information that is indicative of a server to which a remote service request for a remote service is to be sent; and
information that is indicative of a specific query with respect to the remote service to be obtained from the server; 
the special request frame corresponds to a frame for terminal-access point mutual discovery according to a communication protocol for communication between the 
the determining the special request frame comprises adding the remote service request information to the first extensible field of the special request frame in response to determining that the terminal is unable to establish a communication connection with the server due to one or more resource constraints; and
the one or more resource constraints comprise one or more of:
an inability to connect with a trusted network to establish the communication connection with the server via the trusted network;
an inability to establish a network connection because of insufficient power; and
not having a module supporting a launch of the remote service;
communicating, by the one or more processors associated with the terminal, the special request frame to the access point; and
obtaining, by the one or more processors associated with the terminal, information pertaining to the remote service provided by the server, wherein:
the information pertaining to the remote service is obtained by the terminal via the access point;
the obtaining information pertaining to the remote service is based at least in part on a determination of the server from which to obtain the remote service;

the information pertaining to the remote service is responsive to the specific query comprised in the remote service request information, wherein the information pertaining to the remote service is determined based at least in part on the remote service request comprising the specific query with respect to the remote service, and the remote service request is sent by the access point to the server;
at least part of the remote service is obtained from a second extensible field of a special response frame;
the special response frame is communicated by the access point; and
the special response frame is a frame for the terminal-access point mutual discovery according to the communication protocol for communication between the terminal and the access point.

(Cancelled) 
(Previously Presented) The method of claim 1, further comprising:
determining, by the one or more processors associated with the terminal, that the 
wherein in response to a determination that the trusted network is not available for connection or that the terminal is unable to establish the network connection to the network, the terminal uses the access point as a proxy for the server in connection with: 
communicating the remote service request information via at least the first extensible field of the special request frame; and
obtaining the information pertaining to the remote service via at least the second extensible field of the special response field.

(Previously Presented) The method of claim 1, wherein:
the information that is indicative of the server to which the remote service request is to be sent comprises an identifier corresponding to the server; and


(Previously Presented) The method of claim 23, wherein: 
in response to obtaining the special request fame, the access point determines the server to which the remote service request is to be sent based at least in part on using the identifier corresponding to the server in connection with performing a lookup in a mapping of identifier to third party servers that respectively provide subscription services or location based services.

(Previously Presented) The method of claim 1, wherein the information that is indicative of the server to which the remote service request is to be sent comprises an address of the server.

(Previously Presented) The method of claim 1, wherein the remote service comprises a value pertaining to a location-based service or a subscription service that is provided to the terminal by the server via the special response frame.


Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
The following is an examiner’s statement of reasons for allowance:
A terminal determines a special request frame, which comprises a first extensible field.  The first extensible field includes a remote service request information, which comprises information of a server and information of a specific query with respect to a remote service to be obtained from the server. The determining the special request frame comprises adding the remote service request information to the first extensible field of the special request frame in response to determining that the terminal is unable to establish a communication connection with the server due to one or more resource constraints.  The terminal sends the special request frame to the server and receives from the server information 

As to claims 1, 13, 19, and 20, the closest art of record Abraham (US 20130281056 A1) teaches that a mobile station is configured to transmit probe request frames to an access point.  The probe request frame may be compliant with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard, where the probe request frame is used by a mobile station to obtain information from another station or from an access point, such as capabilities of the station or access point, data rates supported by the station or the access point, power constraints of the station or the access point.  The probe request frame may be a modified IEEE 802.11-compliant frame that encapsulates a service discovery request.  The probe request frame with an encapsulated service discovery request which includes an information identifier, a length indicator, and an information field.  The access point receives the probe request frame and extract the service discovery request. If the access point does not support service discovery requests encapsulated within probe request frames, the access point discards the service discovery request and respond to the probe request frame by transmitting a probe response frame.  If the access point supports service discovery requests encapsulated within probe request frames, the access point attempts to respond to both the probe request frame and the service discovery request.  When information is not available at a local cache, the access point sends a service discovery 
Another prior art Xue (US 20160353382 A1) teaches that an access point and one or more stations in the Wi-Fi network is enabled to operate according to the low energy protocol.  If the access point is the particular identifiable access point, the Wi-Fi module ma generates an authentication frame, and the transceiver transmits the authentication frame to the access point via the primary operating channel of the access point according to the first protocol (e.g., the Wi-Fi protocol).
Another prior art Roy (US 20150382171 A1) teaches that device discovery at long ranges using directional antenna patterns for both transmission and reception of discovery beacon messages and discovery beacon response messages. Omnidirectional band transmissions to assist aiming a directional antenna.  Beacon Response Offset indicates the next available response reception period (BRI) during which the AP may listen for a new node's beacon response. The BRI immediately following the current beacon transmission period may not be available for new node response reception because it may have been previously reserved for association procedure with another new node or interference measurement.
However, the prior art of record does not teach the limitations above in combination with the remaining elements in the independent claims.
The allowable subject matter is now reflected in applicant’s independent claim 1 and similarly in independent claims 13 and 19-20. Dependent claims 2, 5-12, 14-18, and 22-26 dependent from allowed claims and therefore are also allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.